UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7354


DENNIS GALE HUBBARD,

                                              Plaintiff - Appellant,

          versus


STATE   OF  WEST   VIRGINIA;   MERCER   COUNTY
SHERIFF’S DEPARTMENT; BLUEFIELD, WEST VIRGINIA
POLICE DEPARTMENT; MERCER COUNTY PROSECUTING
ATTORNEYS; SOUTHERN REGIONAL JAIL,


                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (1:06-cv-00610)


Submitted:   January 17, 2008             Decided:   January 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Gale Hubbard, Appellant Pro Se.            Charles Patrick
Houdyschell,   Jr.,  WEST   VIRGINIA   DIVISION   OF   CORRECTIONS,
Charleston, West Virginia; Duane J. Ruggier, II, Jennifer E. Tully,
PULLIN, FOWLER & FLANAGAN, P.L.L.C., Charleston, West Virginia;
Chad Marlo Cardinal, Assistant Attorney General, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dennis Gale Hubbard appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      Hubbard v. West

Virginia, No. 1:06-cv-00610 (S.D.W. Va. Aug. 30, 2007).    We deny

Hubbard’s motion for an injunction. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 2 -